DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 20, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keshavarz et al. (US 2013/0095362).
Regarding claim 19, Keshavarz discloses a vanadium flow cell comprising:
flow cell system 100 having at least one cell 126 including a half-cell 108 (first electrode) and half-cell 110 (second electrode) separated by permeable membrane 116 (separator) (Fig. 1);
pumps 112/114 and tanks 122/124 (supply/storage system) external to the at least one cell 126 (Fig. 1); and
electrolytes 128 and 130 in tanks 122/124 (Fig. 1).
Solution 304 is utilized to fill the holding tanks of an electrochemical cell (para 0042; Fig. 3A), which is primarily vanadium (IV). Figure 1 and 3A to Keshavarz is provided below.

    PNG
    media_image1.png
    888
    747
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    732
    706
    media_image2.png
    Greyscale

Regarding claim 20, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. In this case, Keshavarz teaches charging and a reducing agent (Fig. 3A).
Regarding claim 23, Keshavarz discloses the first and second vessels are supplied with a common starting material (Fig. 3A).
Regarding claim 24, Keshavarz discloses electrochemical charging (electrical circuit) to convert vanadium (IV) to vanadium (III) and vanadium (V) (Fig. 3A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-8, 21, 22, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavarz et al. (US 2013/0095362).
Regarding claims 1 and 25, Keshavarz teaches a vanadium flow cell comprising:
(a) providing a vanadium-based electrolyte solution having vanadium V4+ ion 304 to a first electrode 308 and a second electrode 310 separated by a membrane 116 (Fig. 3A);
(i) providing a first solution including vanadium V5+ 202 and a solution containing a reducing agent 204 (Fig. 2)
(ii) and combining to form vanadium V4+ 304 (Fig. 3A);
(b) converting the vanadium V4+ in the vanadium-based electrolyte solution at the first electrode to vanadium V3+ and converting the vanadium V4+ in the vanadium-based electrolyte solution at the second electrode to vanadium V5+ by providing electrical energy through an electric circuit to the first electrode and the second electrode (para 0022-0024 and 0044; Fig. 3A);
(c) after step (b), providing a reducing agent to the vanadium-based electrolyte solution of the second electrolyte to reduce the vanadium V5+ to vanadium V4+ (para 0044; Figs. 1-2); and
(d) after step (c), converting the vanadium V3+ of said step (b) in the vanadium-based electrolyte solution at the first electrode to vanadium V2+ and converting the vanadium V4+ of said step (c) in the vanadium-based electrolyte solution at the second electrode to vanadium V5+ by providing electrical energy through the electric circuit to the first electrode and the second electrode (para 0022-0024 and 0045; Fig. 1).
The reducing agent may be an organic reducing agent with one carbon reagents, two one carbon reagents, three one carbon reagents, and four or higher one carbon reagents (para 0032). More specifically, one carbon one carbon reagents include formic acid and methanol (para 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select one carbon reducing species, including formic acid and methanol, from the list recited.
Regarding claims 6, 7, 21, 22, 26, and 27, Keshavarz does not expressly teach a concentration of 90% or greater or 95% or greater of vanadium V4+.
However, Keshavarz does teach the acid solution is primarily V4+ (para 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have an electrolyte solution having a concentration 90% or greater or 95% or greater of vanadium V4+ based on the complete reduction of V5+; by having lower concentrations of V4+, the efficiency of the battery would suffer; and in order to minimize charge time and to maximize the efficiency of the system (para 0046).
Regarding claims 8 and 28, Keshavarz teaches the electrolyte includes sulfuric acid (para 0046).
Claims 9 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavarz et al. (US 2013/0095362) in view of Kazacos et al. (US 2006/0183016).
Regarding claims 9 and 29, Keshavarz teaches tanks 122 and 124 are each the same size (par 0051), a balanced electrolyte of 1:1 (para 0023), and at least about equal half-cells (Fig. 1); however, does not expressly teach equal parts of the electrolyte solution are provided to the first and second electrode.
Kazacos, directed to a vanadium halide redox flow battery, teaches the use of equal volumes of electrolyte as feed solutions for the positive and negative half-cells (para 0146).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have equal volumes to have a balanced cell; further, optimal volumes are of solution may be determined through routine experimentation to maximize the system.
Claims 10 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Keshavarz et al. (US 2013/0095362) in view of in view of Kazacos et al. (US 2006/0183016), as applied to claims 9 and 29 above, in further view of Chang et al. (US 2013/0084482).
Regarding claims 10 and 30, Keshavarz does not teach wherein the concentration of the vanadium V2+ of said step (d) in the vanadium-based electrolyte solution at the first electrode is equal to the concentration of the vanadium V5+ of said step (d) in the vanadium-based electrolyte solution at the second electrode within +/- 5%.
Chang, directed to rebalancing electrolytes in redox flow battery systems, teaches the state of oxidation (“SOO”), i.e. the proportion of reactants in the positive or negative electrolytes in the converted or charged state may become unbalanced (para 0016). This imbalance is undesirable in that it decreases the capacity of the battery (para 0016). Further, optimal balance of concentration of V2+ and V5+ may be determined through routine experimentation. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date to the concentration of the ions plus/minus 5% to maximize the efficiency of the system and maximize the capacity of the battery (para 0016).
Claims 11 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Keshavarz et al. (US 2013/0095362) in view of Bobtelsky et al. (Journal of the American Chemical Society (1942), 64, 1462-9)
Regarding claims 11 and 31, with respect to a molar ratio [ratio of moles of the reducing agent to moles of vanadium V5+] of 2:1 or greater as claimed, Keshavarz states the result in each of the organic reducing agents is to reduce the V5+ to V(5-n)+, n=1, 2, 3, (mainly n=1) without addition of high concentrations of impurity compounds in the resulting electrolyte” (para 0037). In one example, the reduction reaction was monitored by UV-Vis spectroscopy until the concentration of V4+ was 3.0 M (para 0048).    
Keshavarz does not teach a molar ratio of 2:1.
Bobtelsky, directed to reduction of vanadium pentoxide in concentrated acid solutions, teaches the reducing agent was always introduced in a large excess, at least five times above the amount necessary for a complete reduction of pentavalent to tetravalent vanadium (1: Experimental). More specifically, vanadium pentoxide is reduced with oxalic acid in amounts of 5.0, 7.5, and 10.0 excess (Section 3; Table IV) and in big excess of alcohol (Section 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a molar ratio of 2:1 or greater in order to completely reduce the vanadium from 5+ to 4+ because it would be desirable to have primarily V4+, because as Keshavarz states, the correct oxidation state of vanadium, as a starting material, for vanadium redox flow battery is V4+ for the positive side (para 0030); having an incorrect oxidation state would lower the efficiency of the battery (para 0044).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723